— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered September 29, 1987, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On this appeal, the defendant claims, inter alia, that his conviction is against the weight of the evidence and not supported by legally sufficient evidence. More specifically, the defendant contends that the People’s case against him consisted almost entirely of the testimony of a single alleged eyewitness whose testimony the defendant has characterized as contradictory and whose observations are assertedly unreliable. We find to the contrary.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power (CPL 470.15 [5]), we are satisfied that the verdict was not against the weight of the evidence.
Finally, we find, under the circumstances of the case, that the sentence imposed upon the defendant was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Brown, Rubin and Kooper, JJ., concur.